Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/01/2021 has been entered.

	Claims 36, 37, 39, 42-44, 54, and 57-62 are pending.
	Claims 38, 40, and 55 are canceled.
	Claims 36, 39, 42, and 44 are currently amended.
	Claims 36, 37, 39, 42-44, 54, and 57-62 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 36, 37, 39, 43, 54, and 57-62 under 35 U.S.C. 103 as being unpatentable over Su et al. (WO 2008/080218, international publication date: 07/10/2008, in IDS from 08/23/2018) in view of De Goeij et al. (US PGPUB 2013/0189271, publication date: 

Rejections Maintained
Nonstatutory Double Patenting
The provisional rejection of claims 36, 37, 39, 42-44, 54, and 57-62 on the ground of nonstatutory double patenting as being unpatentable over claims 34, 41, 46, 56, 57, 59, and 61 of copending Application No. 15/125,142 in view of Su et al. (WO 2008/080218, international publication date: 07/10/2008, in IDS from 08/23/2018) is maintained. Claims 38, 40, and 55 are canceled.

The provisional rejection of claims 36, 37, 39, 42-44, 54, and 57-62 on the ground of nonstatutory double patenting as being unpatentable over claims 34-36, 38-41, 43, and 56-60 of copending Application No. 15/125,126 in view of Su et al. (WO 2008/080218, international publication date: 07/10/2008, in IDS from 08/23/2018) is maintained. Claims 38, 40, and 55 are canceled.

The rejection of claims 36, 37, 39, 42-44, 54, and 57-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 19, and 36-38 of US PAT 10,815,469 in view of Su et al. (WO 2008/080218, international publication date: 07/10/2008, in IDS from 08/23/2018) is maintained. Claims 38, 40, and 55 are canceled.



Response to Arguments
In Applicant’s Arguments, dated 06/01/2021, Applicant asserts that “the combination of Su et al. and De Goeij et al. does not teach or suggest a cytotoxic cell targeting molecule comprising an immunoglobulin-type binding region that is capable of specifically binding CD38. Accordingly, these references do not allow a skilled artisan to arrive at the cytotoxic cell-targeting molecule of amended claim 36, or any of the claims depending therefrom.” These arguments have been fully considered and are deemed persuasive. Therefore the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Su et al. in view of De Goeij et al. have been withdrawn.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36, 37, 39, 43, 54, and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (WO 2008/080218, international publication date: 07/10/2008, in IDS from 08/23/2018) in view of Tesar et al. (US PG PUB 2010/0285004, publication date: 11/11/2010).

At p. 187, Su et al. teach that ErbB receptor conjugates may be used for the treatment of tumors by targeting tumor receptors or cells involved in tumorigenesis. At p. 110, Su et al. teach that antibody fragments, including F(ab’)2 fragments, may be used in ligand-toxin conjugates, and a F(ab’)2 fragment would meet the limitation of an antigen-binding fragment.
At p. 133, Su et al. teach that the targeting moiety may be positioned at the amino-terminus relative to the cell toxin moiety to yield a Targeting agent/Peptide linker/Toxin format, or said targeting moiety may be positioned at the carboxy-terminus relative to the cell toxin moiety to yield a Toxin/Peptide linker/Targeting agent format.
As such Su et al. teach or suggest a cytotoxic cell-targeting molecule comprising:
a)	an amino terminus
b)	an immunoglobulin-type binding region comprising an immunoglobulin domain, wherein the immunoglobulin-type binding region is capable of specifically binding at least one extracellular target biomolecule, and
c)	a Shiga toxin effector polypeptide region which is cytotoxic and comprises amino acids 1-251 of SEQ ID NO: 1,

wherein the immunoglobulin-type binding region is linked to the Shiga toxin effector polypeptide region. Su et al. do not teach or suggest a cytotoxic cell-targeting molecule comprising:
a)	an amino terminus
b)	an immunoglobulin-type binding region comprising an immunoglobulin domain, wherein the immunoglobulin-type binding region is capable of specifically binding CD38, and
c)	a Shiga toxin effector polypeptide region which is cytotoxic and comprises amino acids 1-251 of SEQ ID NO: 1,
wherein the Shiga toxin effector polypeptide region is positioned at or proximal to the amino-terminus of the cytotoxic cell-targeting molecule,
wherein the immunoglobulin-type binding region is linked to the Shiga toxin effector polypeptide region, and wherein the cytotoxic cell-targeting molecule is capable, when contacted with cells that express CD38, of exhibiting a cytotoxic effect that is greater than a second cytotoxic effect exhibited by a second cell-targeting molecule comprising
i)	the immunoglobulin-type binding region that binds CD38 and
ii)	the Shiga toxin effector polypeptide region that is not positioned at or proximal to any amino-terminus of the second cell-targeting molecule, 
wherein neither the cytotoxic cell-targeting molecule nor the second cell-targeting molecule comprises a cytotoxic component other than the Shiga toxin effector polypeptide region. This deficiency is remedied by Tesar et al.

One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Su et al. and Tesar et al. to develop a cytotoxic cell-targeting molecule comprising:
a)	an amino terminus
b)	an immunoglobulin-type binding region comprising an immunoglobulin domain, wherein the immunoglobulin-type binding region is capable of specifically binding CD38, and
c)	a Shiga toxin effector polypeptide region which is cytotoxic and comprises amino acids 1-251 of SEQ ID NO: 1,
wherein the Shiga toxin effector polypeptide region is positioned at or proximal to the amino-terminus of the cytotoxic cell-targeting molecule,
wherein the immunoglobulin-type binding region is linked to the Shiga toxin effector polypeptide region, and wherein the cytotoxic cell-targeting molecule is capable, when contacted with cells that express CD38, of exhibiting a cytotoxic effect that is greater than a second cytotoxic effect exhibited by a second cell-targeting molecule comprising

ii)	the Shiga toxin effector polypeptide region that is not positioned at or proximal to any amino-terminus of the second cell-targeting molecule, 
wherein neither the cytotoxic cell-targeting molecule nor the second cell-targeting molecule comprises a cytotoxic component other than the Shiga toxin effector polypeptide region. One of ordinary skill in the art would have been motivated to do so, because Su et al. teach or suggest a cytotoxic cell-targeting molecule comprising:
a)	an amino terminus
b)	an immunoglobulin-type binding region comprising an immunoglobulin domain, wherein the immunoglobulin-type binding region is capable of specifically binding at least one extracellular target biomolecule, and
c)	a Shiga toxin effector polypeptide region which is cytotoxic and comprises amino acids 1-251 of SEQ ID NO: 1,
wherein the Shiga toxin effector polypeptide region is positioned at or proximal to the amino-terminus of the cytotoxic cell-targeting molecule,
wherein the immunoglobulin-type binding region is linked to the Shiga toxin effector polypeptide region. Furthermore Tesar et al. teach that CD38 is overexpressed on various cell-lines derived from B-, T-, and myeloid/monocytic tumors, and CD38 is an attractive therapeutic target for immunotherapy. Tesar et al. also teach an antibody specific for CD38. Based upon the teachings of Tesar et al., one of ordinary skill in the art would have been motivated to modify the invention of Su et al. to comprise the CD38 antigen-binding region of Tesar et al., because the resultant invention would reasonably be expected to be effective in the treatment of CD38-expressing cancers by targeting the claimed Shiga toxin to CD38-overexpressing cancer cells.

i)	the immunoglobulin-type binding region and
ii)	the Shiga toxin effector polypeptide region that is not positioned at or proximal to any amino-terminus of the second cell-targeting molecule. The Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such the recited functional characteristic or property of the claimed cytotoxic cell-targeting molecule, specifically that the claimed cytotoxic cell-targeting molecule is capable when contacted with cells expressing a target antigen of exhibiting a cytotoxic effect that is greater than a second cytotoxic effect exhibited by a second cell-targeting molecule comprising
i)	the immunoglobulin-type binding region and
ii)	the Shiga toxin effector polypeptide region that is not positioned at or proximal to any amino-terminus of the second cell-targeting molecule, is inherent to the invention of Su et al. and Tesar et al. and does not distinguish the instant claims from the invention of Su et al. and Tesar et al.

With respect to claim 57, given that Su et al. teach a multimeric conjugate comprising an immunoglobulin-type binding region and a Shiga toxin, said multimeric conjugate would meet the limitation of a hetero-multimer.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/NELSON B MOSELEY II/Examiner, Art Unit 1642